Citation Nr: 1443695	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for hepatitis C.

2.  Entitlement to service connection for a cervical spine condition, also manifested by numbness in the arms and headaches, to include as secondary to the service-connected disability of degenerative disk disease at L4-L5, L5-S1 with right sciatica.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1981 to April 1982.  The Veteran had additional service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2012, the Veteran testified at a video conference hearing before the undersigned.  In January 2009, the Veteran also testified before a Decision Review Officer.  These hearing transcripts are associated with the claims file.  In September 2012, the Veteran submitted a duplicative February 2011 VA treatment record and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's hepatitis C is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to an evaluation in excess of 30 percent for mood disorder with depressive features has been raised by the record in September 2012 testimony, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013). 

In September 2012 testimony, the Veteran stated she had service in the Army Reserves from 1981 to 1993.  The record does not reflect verification of such active service.  Thus, on remand, all periods of active duty, active duty for training and inactive duty training, from 1981 to 1993, should be verified.  

Additionally, the service treatment records associated with the claims file are only dated from September 1981 to March 1982.  Moreover, a December 1990 statement associated with the service treatment records packet itself, indicated that the original records were sent back to the reserve unit as such was being activated, which implied that new records would subsequently be generated.  Moreover, in September 2012 testimony, the Veteran stated she was hospitalized for two weeks at a military hospital at Fort Lee, Virginia after a fall that injured her back.  These records are not associated with the claims file and that it does not appear an attempt has been made to locate these records.  The Board notes that the Veteran's additional Army Reserve service records, and hospitalization records, if located, could be relevant to the credibility and weight of the Veteran's lay statements that link her neck pain to an in-service fall.  Accordingly, in order to fulfill the Board's duty to assist, the Veteran's entire Army Reserve service treatment records should be requested and obtained, to include any hospitalization records, if available, from Fort Lee, Virginia.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  The Veteran and her representative must be notified of any inability to obtain the requested documents.

The Veteran stated, during September 2012 testimony, that that she received treatment from Koenen Chiropractic, P.C., located in Newton, Iowa, during July 2012 for her cervical condition.  However, the record reflects the most recent records associated with the claims file, from Koenen Chiropractic, P.C., are dated June 2012.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from Koenen Chiropractic, P.C., or any other relevant records, to VA, or complete authorization forms permitting VA to obtain these records on her behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

In September 2012 testimony the Veteran stated she received relevant treatment from the VA in August 2012 for her cervical condition.  The record reflects the Veteran most recently received VA treatment, from the VA Central Iowa Health Care System; however, records dated after June 2012 are not associated with the record.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Central Iowa Health Care System, to include any associated outpatient clinics, from June 2012 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

In January 2008, the Veteran was afforded a VA spine examination with respect her cervical claim; however, the Board finds this opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Specifically, the January 2008 VA examiner did not provide an opinion for service connection on a direct incurrence basis or in relation to a fall during service.  Moreover, the January 2008 VA examiner merely noted that there was no evidence of illness, injury or disease in active service and thus, apparently a cervical condition, although such not specified, was less likely than not related to the lumbar spine condition.  While the January 2008 VA examiner documented previous June 2007 findings of a disc bulge at C5-C6 as well as mild spondylosis in the cervical region such findings were not specifically addressed.  The Board notes that a March 2011 VA treatment record also found mild nonfocal dorsal disc osteophyte complex at C5-C6 and C6-C7.  A June 2012 private treatment record from Koenen Chiropractic, P.C. noted cervical subluxation and cervicalgia.  In light of these findings, Board finds that the January 2008 VA examiner's rationale is inadequate as such does not address these findings nor does it articulate or provide sounding reasoning for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, another VA examination is warranted.  The VA examiner should also reconcile any findings with a February 2011 VA treatment record which linked a flare up of the Veteran's neck pain to her service connected back injury.  

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Under 38 C.F.R. § 4.16(a) (2013), if the Veteran has been rated with two or more service-connected disabilities and at least one disability is rated at 40 percent or more, and sufficient additional disability brings the combined rating to 70 percent or more, a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow substantial employment as a result of the service-connected disabilities. 

The Veteran has one rating of 40 percent and a combined rating of 70 percent when the combined rating table at 38 C.F.R. § 4.25 (2013) is utilized.  Therefore, the Veteran satisfied the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16.  The Veteran filed TDIU claims in February 2011 and May 2011 but subsequently withdrew each claim.  However, the issue of a TDIU is raised again by September 2012 testimony, in which the Veteran reported that she did not want to return to her previous job as she was constantly worried that she may get sick again.  She also testified that her illnesses ruined her self-worth because she was afraid to do anything because she did not want to get sick again.  The Veteran's representative also requested that the emotional issues involved with respect to the Veteran's hepatitis C should be considered rather than just the physical symptoms.  In light of above, the issue of a TDIU claim must be remanded for further development, to include proper notice to be provided to the Veteran, a VA examiner to address the matter, and adjudication of the issue in the first instance.

Finally, the Board finds that the Veteran's increased rating claim for hepatitis C is inextricably intertwined with the claim for a TDIU as there is no freestanding claim for TDIU.  See Rice, 22 Vet. App. at 451.  As discussed above, such is a component of the appeal for a higher initial rating regarding the service-connected hepatitis C.  Id. at 452-53.  Accordingly, these issues must be considered together, and thus a decision by the Board on the Veteran's claim for an increased rating for hepatitis C would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and her representative, to contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  Also, provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, for completion.  The Veteran and her representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file. 

2.  Contact to the appropriate custodian to verify the Veteran's period(s) of Army Reserve active service, including periods of active duty, active duty for training and inactive duty training.

3.  Contact the National Personnel Records Center, the Army Reserve, or any other appropriate agency, as necessary to locate all clinical treatment records to include hospitalization records from Fort Lee, and service personnel records, pertaining to the Veteran's Reserve service.  Any records that are received should be associated with the claims folder.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

4.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, from the Koenen Chiropractic, P.C., from June 2012 to the present.  All attempts to obtain these records must be documented in the claims file.  Two attempts should be made to obtain these records unless the first attempt demonstrates that further attempts would be futile.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

5.  Obtain updated VA treatment records, from the VA Central Iowa Health Care System, to include any associated outpatient clinics, from June 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical disabilities that were diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide address the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that that the any diagnosed cervical disability (to include disc bulge at C5-C6, mild spondylosis in the cervical region, mild nonfocal dorsal disc osteophyte complex at C5-C6 and C6-C7, cervical subluxation and cervicalgia) was present in service, was caused by service, is otherwise related to service.  When offering this opinion, the VA examiner must consider the Veteran's theory that such is related to a fall during military service.

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical disability, diagnosed during the pendency of the claim or proximate to the claim, was caused or aggravated by the service connected disability of degenerative disk disease at L4-L5, L5-S1 with right sciatica.  In this regard, the VA examiner should reconcile any opinion with the February 2011 VA treatment record which provided an indication of a nexus.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

7.  Thereafter, obtain an examination and opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to her age, preclude her from securing or following a substantially gainful occupation consistent with her education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

8.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

9.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



